Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
    Final Rejection

The Status of Claims:
Claims 4-5, 8,10-14,16-22 are pending. 
Claims 4-5, 8,10-13,16-22 are rejected. 
Claims 4-5, 8, 10 and 14 are objected. 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 4-5, 8, 10 and 14  are objected to because of the following informalities:  
In claims 4-5, 8, 10 and 14 , the phrases “A pharmaceutical composition for treating TNF overexpression diseases, wherein the TNF overexpression disease” , “ A composition for treating TNF­over expression diseases” and “ a reagent composition for inhibiting a TNF act1v1ty m vitro, containing the comprising a 4-benzopyranone derivative”. are recited. These are improper because they are directed to a hybrid claim .
Appropriate correction is required.


Claim Rejections - 35 USC § 112
I.	Applicants’ argument filed 12/02/21 has been fully considered, however, some of applicants’ arguments are not percussive, while the other arguments are convincing.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection of Claims 1-2,4-5, 8,10-14,16-22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn due to the modification of the claims.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

The rejection of Claims 1-15 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn due to the modification of the claims.

 The rejection of Claims 4-12 under 35 U.S.C. 112, first paragraph, is withdrawn due to the modification of the claims.


 However, the revised claims the newly added claims 16-22 have some issues to be resolved in the following:
1.	Claims 4-5, 8,10-13,16-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for rheumatoid arthritis,  sepsis, inflammatory bowel disease, kidney injury, does not reasonably provide enablement for Crohn's disease, ulcerative colitis, psoriasis, plaque psoriasis, juvenile plaque psoriasis, psoriatic arthritis, polyarticular juvenile idiopathic arthritis, Behcet's enteritis, ankylosing spondylitis, axial spondyloarthritis, juvenile enthesitis-related arthritis, osteoarthritis, polymyalgia rheumatica, multiple sclerosis, systemic lupus erythematosus, asthma, Sjogren's syndrome, pneumonia, chronic obstructive pulmonary disease, sarcoidosis, granuloma annulare, Wegener's granulomatosis, arteriosclerosis, vasculitis, heart failure, myocardial infarction, nephritis, graft versus host disease, dementia, Alzheimer's disease, Parkinson's disease, pain, uveitis, Behcet's disease, hidradenitis suppurativa, pityriasis rubra pilaris, necrobiosis .


  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
In In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. § 112, first paragraph, have been described.  They are:
1. the nature of the invention,
	2. the state of the prior art,
	3. the predictability or lack thereof in the art,
	4. the amount of direction or guidance present,
	5. the presence or absence of working examples,
	6. the breadth of the claims, 
	7. the quantity of experimentation needed, and
	8. the level of the skill in the art.

The Nature of the Invention

Claims 4-5, 13 and 20 recite the followings:
4.	A 
 
    PNG
    media_image1.png
    159
    370
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    849
    1244
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    651
    1267
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    564
    1220
    media_image4.png
    Greyscale








The State of the Prior Art

Shin et alk (The state of the prior art are in the followings:
Shin et al (KR20080013162A) discloses Chromone (4H-1-benzopyran-4-one), a flavone compound, is one of a wide range of natural products extracted from the plant system. Currently, natural chromone derivatives and synthetic chromone derivatives having a structure based on the structure as shown in Formula 1a are combined with various enzymes or receptors for antitumor action, antifungal action, antiallergic action, protein kinase inhibitory action, inflammatory action, It is known to exhibit various physiological activities such as antioxidant activity, growth promoting action, neuroprotective action, gastric protective action, immunodeficiency virus inhibitory action, gastric protective action, immunodeficiency virus inhibitory action, antimutagenic action and the like. Therefore, the skeleton of the chromone derivative structure is considered to be an important skeleton for predicting drug efficacy in the development of new drugs, and research on this is being actively conducted.  1a ><Formula 1a> 

    PNG
    media_image5.png
    189
    200
    media_image5.png
    Greyscale


    PNG
    media_image5.png
    189
    200
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    133
    200
    media_image6.png
    Greyscale


.
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Cheng et al (WO 01/72735 A2) discloses the compounds of formula 

    PNG
    media_image8.png
    208
    402
    media_image8.png
    Greyscale

and the method of treating bone resorptivre disease, pulmonary diseases, autoimmune  disease, and immunoinflammatory diseases
However, there are no conclusive data or evidence which allow the approval for treating all kinds of diseases mediated by TNF- overexpression using the effective amount of the claimed compounds or their composition for a patient in need. 
The predictability or lack thereof in the art

The instant claimed invention is highly unpredictable as discussed below:
It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  In the instant case, the instant claimed invention is highly unpredictable since one skilled in the art would recognize The most significant side effects for all of the TNF inhibitors is an increased risk for all types of infections, including tuberculosis (TB) and fungal.
This kind of treatment can not be translated to all the possible treatment of all the well-known diseases mediated by a TNF overexpression.in regards to their therapeutic effects. 

Hence, in the absence of a showing of correlation between all the well-known diseases except for rheumatoid arthritis, sepsis, inflammatory bowel disease, kidney injury, claimed as capable of treatment by mediation of a TNF overexpression in the patient with the claimed compounds (1) and all the known diseases except for rheumatoid arthritis, sepsis, inflammatory bowel disease, kidney injury
mediated by a TNF overexpression, one of skill in the art is unable to fully predict possible results from the administration of the claimed compounds (1) due to the unpredictability of the role of treating any known diseases except for rheumatoid arthritis, sepsis, inflammatory bowel disease, kidney injury by mediation of a TNF overexpression in the patient with the claimed compounds, i.e. whether promotion or inhibition would be beneficial for the treatment of the diseases.
The nature of pharmaceutical arts is that it involves screening in vitro and in vivo to determine which compounds exhibit the desired pharmacological activities.  There is no absolute predictability even in view of the seemingly high level of skill in the art.  The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face. 



The direction present in the instant specification is that the compounds (1) can be used to treat various diseases mediated by a TNF overexpression as wells their corresponding symptoms of disorders. These disorders include Crohn's disease, ulcerative colitis, psoriasis, plaque psoriasis, juvenile plaque psoriasis, psoriatic arthritis, polyarticular juvenile idiopathic arthritis, Behcet's enteritis, ankylosing spondylitis, axial spondyloarthritis, juvenile enthesitis-related arthritis, osteoarthritis, polymyalgia rheumatica, multiple sclerosis, systemic lupus erythematosus, asthma, Sjogren's syndrome, pneumonia, chronic obstructive pulmonary disease, sarcoidosis, granuloma annulare, Wegener's granulomatosis, arteriosclerosis, vasculitis, heart failure, myocardial infarction, nephritis, graft versus host disease, dementia, Alzheimer's disease, Parkinson's disease, pain, uveitis, Behcet's disease, hidradenitis suppurativa, pityriasis rubra pilaris, necrobiosis lipoidica diabeticorum, pyoderma gangrenosum, Sweet's syndrome, subcorneal pustular dermatosis, scleroderma, neutrophilic dermatitis, dermatomyositis.

   However, the specification is silent and fails to provide guidance as to whether all those diseases except for rheumatoid arthritis, sepsis, inflammatory bowel disease, kidney injury, require the mechanistic nature of inhibiting a TNF overexpression
in the patient with the claimed compounds (1), i.e. the specification fails to provide a correlation between all those diseases except for rheumatoid arthritis, sepsis, inflammatory bowel disease, kidney injury and the suppression of  a TNF 
The presence or absence of working examples

There are four working examples for all those disorders-treatment by using the mechanistic nature of inhibiting a TNF overexpression in the subject with the compounds (1); they are analysis of therapeutic effect on sepsis by 4-benzopyranone derivative compounds ,analysis of therapeutic effect on inflammatory bowel disease (IBD) by 4-benzopyranone derivative compounds, analysis of prophylactic/therapeutic effect on rheumatoid arthritis by 4-benzopyranone derivative compounds and analysis of protective effect on sepsis-induced acute kidney injury by 4-benzopyranone derivative compounds
However, the specification fails to provide sufficient working examples as to how those listed diseases can be treated by inhibiting a TNF overexpression in the subject 
with the compounds (1), i.e. again, there is no direct correlation between the listed diseases and the claimed compounds.
The breadth of the claims

	The breadth of the claim is that the compounds(1) 
can be used to treat all the known diseases mentioned in the above, without regards as to the side-effect of the claimed compounds on the stated diseases.
The quantity of experimentation needed

	The quantity of experimentation needed is undue experimentation.  One of skill in the art would need to determine which kinds of those disorders except for rheumatoid arthritis, sepsis, inflammatory bowel disease, kidney injury would be benefited by the 
  The level of the skill in the art

	The level of skill in the art is high.  However, due to the unpredictability in the pharmaceutical art, it is noted that each embodiment of the invention is required to be individually assessed for physiological activity by in vitro and in vivo screening to determine which compounds exhibit the desired pharmacological activity and which diseases except for rheumatoid arthritis, sepsis, inflammatory bowel disease, kidney injury would benefit from this activity.  
	Thus, the specification fails to provide sufficient support of the broad use of the compounds(1) for all kinds of diseases-treatment except for rheumatoid arthritis, sepsis, inflammatory bowel disease, kidney injury.
. 	As a result, necessitating one of skill to perform an exhaustive search for which all the known diseases can be treated by the compounds (1) in order to practice the claimed invention.
Genentech Inc. v. Novo Nordisk A/S    (CA FC) 42 USPQ2d 1001  (3/13/1997), states that “ a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”.
	Therefore, in view of the Wands factors and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to .


Claim Rejections - 35 USC § 102
I.	Applicants’ argument filed 12/02/21 has been fully considered, however, some of applicants’ arguments are not percussive, while the other arguments are convincing.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	in view of the revised claims, the rejection of Claim(s) 1-3 under 35 U.S.C. 102(a)(2) as being anticipated clearly by Shin et al (KR 10-2008-0013162) has been changed to the rejection of Claim(s) 4-5 under 35 U.S.C. 102(a)(2) as being anticipated clearly by Shin et al (KR 10-2008-0013162).

The rejection of Claim(s) 1-3 under 35 U.S.C. 102(a)(1) as being anticipated clearly by Yoshida et al (Tetrahedron 70 (2014), 3452-3458) has been changed to the rejection of Claim 4 under 35 U.S.C. 102(a)(1) as being anticipated clearly by Yoshida et al (Tetrahedron 70 (2014), 3452-3458)

Furthermore, in view of the revised claims and the addition of the new claims and finding a new prior art, another 102 rejection seems necessary in the following:


2.	Claim(s) 4, 13, 16, and 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated clearly by Cheng et al (WO 01/72735 A2).
Cheng et al  discloses: compounds of formula (I) capable of in­hibiting TNF alpha and having anti-inflammatory properties useful in a pharmaceutical composition, such as for a drug containing this as an active ingredient; and a therapeutic method with the use of these compounds. 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
: .
 Furthermore, decreasing TNFa. levels thus constitutes a valuable therapeutic strategy for the treatment of many inflammatory, infectious, immunological or malignant diseases. These include but not restricted to rheumatoid arthritis; Paget' s disease; osteoporosis; multiple myeloma; uveititis; acute and chronic myelogenous leukemia; pancreatic p cell destruction; osteoarthritis; rheumatoid spondylitis; gouty arthritis; inflammatory bowel disease, adult respiratory distress syndrome (ARDS); psoriasis; Crohn's disease; allergic rhinitis; ulcerative colitis; anaphylaxis; contact dermatitis; asthma; muscle degeneration; cachexia; Reiter's syndrome; type I and type II diabetes; bone resorption diseases; graft vs. host reaction; ischemia reperfusion injury; 

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    462
    1350
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    391
    1270
    media_image12.png
    Greyscale

(see pages 11-12, table I)

    PNG
    media_image13.png
    235
    501
    media_image13.png
    Greyscale

(see page 17, example 1)
These are identical with the claims.





Applicants’ Argument		
II. 	  Applicants argue the following issues:

A. 	 Claims 1-3 have been cancelled, thus rendering this rejection moot. Independent claim 4 has been amended to incorporate features of claims 1, 2 and 7. Independent claim 5 has been amended to incorporate features of claim 3. Claims 8 has been amended to incorporate features of claims 3 and 7. Independent claim has been amended to incorporate features of claim 2. Applicant respectfully submits that amended claims 4, 5 and 14 are not part of the original 102 rejection. Furthermore, Shin et al relates to a process for the preparation of chromone-3- carboxylic acid derivatives using solution phase parallel combinatorial chemistry. Shin et al does not disclose a pharmaceutical composition based on 4-benzopyranone derivatives represented by Formula 1 for treating TNF-related overexpression diseases as claimed in independent claims 4, 5, 14 and their dependent claims. Withdrawal and reconsideration of the rejection is respectfully requested. 
B.	Alternatively, claims 1-3 are also rejected under 35 U.S.C. 102(a)(2) as allegedly being anticipated by Yoshida et al (Tetrahedron 70 (2014), 3452-3458). According to the Office Action, Yoshida et al discloses some of the compounds as originally claimed in claims 1-3. Applicant respectfully traverses this basis for rejection. 

Regarding the first argument, the examiner has noted applicants’ arguments. However, regardless of the intended use of treating TNF-related overexpression diseases, Shin et al does disclose the claimed composition containing the claimed compound; for example, 
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
 as in example 1 (see page 9). This example does still read on the claims 4-5. Therefore, applicant’s arguments are not persuasive at this time.  
Regarding the second and third arguments, the examiner has noted applicants’ arguments. However, regardless of the intended use of treating TNF-related 
Therefore, applicants’ arguments are found to be unpersuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        2/17/2022